 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   MICHAEL RICHARD KEAVNEY,                             Case No.: 3:19-cv-01947-AJB-BGS
     Booking #17104761,
11
                                        Plaintiffs,       ORDER DISMISSING CIVIL
12                                                        ACTION WITHOUT PREJUDICE
                          vs.                             FOR FAILING TO PAY
13
     COUNTY OF SAN DIEGO, et al.,                         FILING FEE REQUIRED
14                                                        BY 28 U.S.C. § 1914(a) AND/OR
                                      Defendants.         FAILING TO MOVE TO PROCEED
15
                                                          IN FORMA PAUPERIS
16                                                        PURSUANT TO 28 U.S.C. § 1915(a)
17
18          Plaintiff Michael Richard Keavney, while incarcerated at the San Diego Central
19   Jail (“SDCJ”) and proceeding pro se, has filed a civil right complaint pursuant to 42
20   U.S.C. § 1983. See Compl., ECF No. 1. Plaintiff alleges the County of San Diego and
21   two Tri‒City Hospital doctors violated his constitutional rights by ignoring his pleas for
22   medical attention in December 2018. Id. at 1‒5. He seeks $1 million in compensatory and
23   punitive damages. Id. at 7. He has not prepaid the $400 civil filing fee required by 28
24   U.S.C. § 1914(a), however, and has not filed a Motion to Proceed In Forma Pauperis
25   (“IFP”) pursuant to 28 U.S.C. § 1915(a).
26   I.    Failure to Pay Filing Fee or Request IFP Status
27         All parties instituting any civil action, suit or proceeding in a district court of the
28   United States, except an application for writ of habeas corpus, must pay a filing fee of
                                                      1
                                                                                 3:19-cv-01947-AJB-BGS
 1   $400. See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
 2   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 3   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
 4   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, the Prison Litigation Reform Act’s
 5   (“PLRA”) amendments to § 1915 require that all prisoners who proceed IFP to pay the
 6   entire fee in “increments” or “installments,” Bruce v. Samuels, __ U.S. __, 136 S. Ct.
 7   627, 629 (2016); Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), and
 8   regardless of whether their action is ultimately dismissed. See 28 U.S.C. § 1915(b)(1) &
 9   (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
10         Section 1915(a)(2) requires all persons seeking to proceed without full prepayment
11   of fees to file an affidavit that includes a statement of all assets possessed and
12   demonstrates an inability to pay. See Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th
13   Cir. 2015). In support of this affidavit, the PLRA also requires prisoners to submit a
14   “certified copy of the trust fund account statement (or institutional equivalent) for ... the
15   6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
16   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
17   trust account statement, the Court assesses an initial payment of 20% of (a) the average
18   monthly deposits in the account for the past six months, or (b) the average monthly
19   balance in the account for the past six months, whichever is greater, unless the prisoner
20   has no assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having
21   custody of the prisoner then collects subsequent payments, assessed at 20% of the
22   preceding month’s income, in any month in which his account exceeds $10, and forwards
23   those payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2);
24   Bruce, 136 S. Ct. at 629.
25         Because Plaintiff has neither paid the filing fee required by 28 U.S.C. § 1914(a) to
26   commence a civil action, nor filed a properly supported Motion to Proceed IFP pursuant
27   to 28 U.S.C. § 1915(a), his case cannot yet proceed. See 28 U.S.C. § 1914(a); Andrews,
28   493 F.3d at 1051.
                                                    2
                                                                                3:19-cv-01947-AJB-BGS
 1   II.    Conclusion and Order
 2          Accordingly, the Court:
 3          (1)     DISMISSES this civil action without prejudice based on Plaintiff’s failure
 4   to pay the $400 civil filing and administrative fee or to submit a Motion to Proceed IFP
 5   pursuant to 28 U.S.C. §§ 1914(a) and 1915(a).
 6          (2)     GRANTS Plaintiff forty-five (45) days leave from the date this Order is
 7   filed to: (a) prepay the entire $400 civil filing and administrative fee in full; or (b)
 8   complete and file a Motion to Proceed IFP which includes a certified copy of his SDCJ
 9   trust account statements for the 6-month period preceding the filing of his Complaint. See
10   28 U.S.C. § 1915(a)(2); S.D. Cal. CivLR 3.2(b).
11          (3)     DIRECTS the Clerk of the Court to provide Plaintiff with the Court’s
12   approved form “Motion and Declaration in Support of Motion to Proceed In Forma
13   Pauperis.”1 If Plaintiff fails to either prepay the $400 civil filing fee or fully complete
14   and submit the enclosed Motion to Proceed IFP within 45 days, this action will remain
15   dismissed without prejudice based on his failure to satisfy 28 U.S.C. § 1914(a)’s fee
16   requirement and without further Order of the Court.
17          IT IS SO ORDERED.
18   Dated: December 5, 2019
19
20
21
22
23   1
        Plaintiff is cautioned that if he chooses to proceed further by either prepaying the full $400 civil filing
     fee, or submitting a properly supported Motion to Proceed IFP, his Complaint will be screened before
24   service and may be dismissed sua sponte pursuant to 28 U.S.C. § 1915A(b) and/or 28 U.S.C.
25   § 1915(e)(2)(B), regardless of whether he pays the full $400 filing fee at once, or is granted IFP status and
     is obligated to pay the full filing fee in installments. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir.
26   2000) (en banc) (noting that 28 U.S.C. § 1915(e) “not only permits but requires” the court to sua sponte
     dismiss an in forma pauperis complaint that is frivolous, malicious, fails to state a claim, or seeks damages
27   from defendants who are immune); see also Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010)
     (discussing similar screening required by 28 U.S.C. § 1915A of all complaints filed by prisoners “seeking
28   redress from a governmental entity or officer or employee of a governmental entity.”).
                                                           3
                                                                                            3:19-cv-01947-AJB-BGS
